    Case: 1:18-cv-07686 Document #: 37 Filed: 03/05/19 Page 1 of 1 PageID #:554         6u

                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS


                Bayu Saputra, et al                        Case No: 18 C 7686,
                                                           l8 c 8006, t9 c 622,
                v.                                         t9 c 797, t9 C 902,
                                                           18 C 8484,   l8 C 8490
                                                    Judge: Thomas M. Durkin

                The Boeing Company



                                       ORDER

Status hearing held on 31512019. A single response by all ptaintiffs to defendant's
motion to sequence discovery [1a] is due by 516120lg. Separate responses will be
allowed only if they raise arguments unique to that particular plaintiff.
Defendant's reply is due by 512812019. MIDP is waived at this time. A status
hearing is set for 612712019 at 9:00 a.m. The Court orders all individual related
actions, 18 C 8006; 18 C 8490; 18 C 84s4; 19 C 622; 19 C 797; and 19 C 802, to be
consolidated under case number 18 C 7686, to be captioned "In re Lion Air Flight
JT 610 Crash." This order will be implemented by the Clerk of Court submitting JS-
6 forms to the Administrative Office for the individual related actions. This will
designate the individual related actions as closed for administrative and statistical
purposes. This order will not be considered a dismissal or disposition of these
actions on the merits. AII future pleadings are to be fiIed in the consolidated case
alone. No pleadings should be fiIed in any of the individual related actions which
are to be administratively closed. Any additional related cases filed in the future
and assigned to Judge Durkin will also be administratively closed and consolidated
with this case. Should any party believe at any point in the future that separate
proceedings have become necessary for that party's particular claims, the party
should make a motion in the consolidated case 18 C 7686 seeking that relief. The
Clerk is also directed to transfer all attorney appearances in the individual related
actions to 18 C 7686.

[:15]




Date:31512018                                       Thomas M. Durkin
